

116 HRES 824 IH: Expressing support for designation of the week beginning February 2, 2020, as “National Tribal Colleges and Universities Week”.
U.S. House of Representatives
2020-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 824IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2020Mr. O'Halleran (for himself, Mr. Cole, Mr. Young, Mr. Kilmer, Mr. Armstrong, Mr. Luján, Ms. Haaland, Mr. Gallego, Mr. Peterson, and Mr. Johnson of South Dakota) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for designation of the week beginning February 2, 2020, as National Tribal Colleges and Universities Week.
	
 Whereas there are 37 Tribal Colleges and Universities operating on more than 75 campuses in 16 States;
 Whereas Tribal Colleges and Universities are tribally chartered or federally chartered institutions of higher education and therefore have a unique relationship with the Federal Government;
 Whereas Tribal Colleges and Universities serve students from more than 230 federally recognized Indian Tribes;
 Whereas Tribal Colleges and Universities offer students access to knowledge and skills grounded in cultural traditions and values, including indigenous languages, which—
 (1)enhances Indian communities; and (2)enriches the United States as a Nation;
 Whereas Tribal Colleges and Universities provide access to high-quality postsecondary educational opportunities for—
 (1)American Indians; (2)Alaska Natives; and
 (3)other individuals that live in some of the most isolated and economically depressed areas in the United States;
 Whereas Tribal Colleges and Universities are accredited institutions of higher education that prepare students to succeed in the global and highly competitive workforce;
 Whereas Tribal Colleges and Universities have open enrollment policies, and approximately 15 percent of the students at Tribal Colleges and Universities are non-Indian individuals; and
 Whereas the collective mission and the considerable achievements of Tribal Colleges and Universities deserve national recognition: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Tribal Colleges and Universities Week; and
 (2)calls on the people of the United States and interested groups to observe National Tribal Colleges and Universities Week with appropriate activities and programs to demonstrate support for Tribal Colleges and Universities.
			